
	

113 S1362 IS: Child Protection Improvements and Electronic Life and Safety Security Systems Act of 2013
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1362
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Schumer (for
			 himself, Mr. Hatch,
			 Ms. Klobuchar, Mr. Franken, and Mr.
			 Coons) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the National Child Protection Act of 1993 to
		  establish a permanent background check system.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements and
			 Electronic Life and Safety Security Systems Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The Integrated
			 Automated Fingerprint Identification System of the Federal Bureau of
			 Investigation maintains fingerprints and criminal history records on more than
			 71,000,000 individuals.
			(2)Congress has
			 worked with the States to make criminal history background checks available to
			 organizations seeking to screen employees and volunteers who work with
			 children, the elderly, and individuals with disabilities, through the National
			 Child Protection Act of 1993 (42 U.S.C. 5119 et seq.), the Volunteers for
			 Children Act (Public Law 105–251; 112 Stat. 1885), the Serve America Act
			 (Public Law 111–13; 123 Stat. 1460), the Adam Walsh Child Protection and Safety
			 Act of 2006 (Public Law 109–248; 120 Stat. 587), and statutes enacted by 48
			 states in compliance with Public Law 92–544. However, there may still be
			 persons providing care and services to children who fall outside these numerous
			 and broad categories of criminal history background checks authorized by
			 Federal and State law.
			(3)The electronic
			 life safety and security systems industry provides commercial buildings, public
			 agencies and private residences with alarm, security and central monitoring
			 systems to help prevent crime. These systems may be installed by individual
			 employer-owned companies and other private sector businesses.
			(4)Although 18
			 States currently have legislation, enacted under Public Law 92–544, to
			 authorize criminal history background checks on individuals in burglar alarm
			 installation and related professions, most States do not require a criminal
			 history background check. To protect lives and property, individuals in the
			 electronic life safety and security systems industry should undergo a State and
			 national criminal history background check.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			(1)by redesignating
			 section 5 as section 6; and
			(2)by inserting
			 after section 4 the following:
				
					5.Program for
				national criminal history background checks
						(a)DefinitionsIn
				this section—
							(1)the term
				background check designee means the entity designated by the
				Attorney General under subsection (b)(3) to carry out the duties described in
				subsection (c);
							(2)the term
				covered entity means any business or organization that provides,
				or licenses, certifies, or coordinates individuals or organizations to provide,
				care, care placement, supervision, treatment, education, training, instruction,
				or recreation to children;
							(3)the term
				covered individual means an individual—
								(A)who has, seeks to
				have, or may have unsupervised access to vulnerable populations served by a
				covered entity;
								(B)who—
									(i)is employed by or
				volunteers with, or seeks to be employed by or volunteer with, a covered
				entity; or
									(ii)owns or
				operates, or seeks to own or operate, a covered entity; or
									(C)who is an
				employer or employee in the electronic life and safety security systems
				industry;
								(4)the term
				criminal history review designee means the entity designated by
				the Attorney General under subsection (b)(2) to carry out the criminal history
				review program;
							(5)the term
				criminal history review program means the program established
				under subsection (d);
							(6)the term
				electronic life safety and security systems industry means
				employers and employees in businesses that provide installation and central
				monitoring of fire and burglar alarm systems to public or private entities,
				including fire alarms, burglar alarms, closed-circuit television, biometric
				systems, access control systems, personal emergency response systems, and other
				crime prevention systems;
							(7)the term
				qualified State program means a program of a State authorized
				agency that provides access to national criminal history background checks, as
				authorized by Federal or State law;
							(8)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(9)the term
				vulnerable populations shall include elderly persons, disabled
				persons, and children.
							(b)Establishment
				of program
							(1)PurposeThe
				purpose of this subsection is to facilitate widespread access to State and
				national criminal history background checks, not otherwise authorized by
				Federal or State law, on covered individuals and on employers and employees in
				the electronic life safety and security systems industry.
							(2)In
				generalNot later than 1 year after the date of enactment of the
				Child Protection Improvements and Electronic
				Life and Safety Security Systems Act of 2013, the Attorney
				General shall establish—
								(A)policies and
				procedures to carry out the duties described in subsection (c); and
								(B)a criminal
				history review program in accordance with subsection (d).
								(3)DesigneesThe
				Attorney General may designate 1 or more Federal Government agencies to carry
				out the duties described in subsection (c).
							(c)Access to state
				and national background checks
							(1)DutiesThe
				Attorney General shall—
								(A)inform covered
				entities and covered individuals about how to request State and national
				background checks—
									(i)for covered
				entities and covered individuals located in a State with a qualified State
				program, by referring the covered entity or covered individual to the State
				authorized agency; or
									(ii)for covered
				entities and covered individuals located in a State without a qualified State
				program, by providing information on alternative methods of obtaining a State
				and national background check;
									(B)complete a check
				of the national criminal history background check system; and
								(C)provide
				information received in response to such national criminal history background
				check to the criminal history review designee.
								(2)Required
				informationA request for a State and national criminal history
				background check shall include—
								(A)the fingerprints
				of the covered individual;
								(B)other documents
				required by State law for a State criminal history background check; and
								(C)the appropriate
				fee.
								(3)FeesThe
				Attorney General shall, in addition to the fee for the noncriminal justice
				national criminal history background check authorized under section 534 of
				title 28, United States Code—
								(A)collect a fee to
				offset the costs of carrying out the duties described in subsection (d), in an
				amount equal to the cost of conducting the criminal history review; and
								(B)remit such fee to
				the Federal Bureau of Investigation.
								(d)Criminal
				history review program
							(1)PurposeThe
				purpose of this subsection is to provide covered entities with reliable and
				accurate information regarding the fitness of the covered individuals to have
				responsibility for the safety and well-being of vulnerable populations in their
				care, or for the installation and central monitoring of fire and burglar alarm
				systems.
							(2)RequirementsThe
				Attorney General or designee shall—
								(A)establish
				procedures to securely receive criminal history records;
								(B)make
				determinations regarding whether the criminal history records received in
				response to a criminal history background check conducted under this section
				indicate that the covered individual has a criminal history that may bear on
				the covered individual's fitness to provide care to vulnerable populations or
				to install and monitor fire and burglar alarm systems;
								(C)convey to the
				covered entity that submitted the request for a State and national criminal
				history background check—
									(i)the fitness and
				suitability of the covered individual based solely on the criteria described in
				paragraph (3); and
									(ii)instructions and
				guidance that the covered entity should consult the Equal Employment
				Opportunity Commission Enforcement Guidance #915.002, dated April 25, 2012,
				Consideration of Arrest and Conviction Records in Employment Decisions
				under Title VII of the Civil Rights Act of 1964, or any successor
				thereto, issued by the United States Equal Employment Opportunity
				Commission.
									(3)Criminal
				history review criteriaIn determining whether a criminal history
				record indicates that a covered individual has a criminal history that may bear
				on the fitness of the covered individual to provide care to vulnerable
				populations or to install and monitor fire and burglar alarm systems, the
				Attorney General or designee shall employ the criteria used to evaluate
				individuals under other Federal laws, such as the Volunteers for Children Act
				(Public Law 105–251; 112 Stat. 1885), the Serve America Act (Public Law 111–13;
				123 Stat. 1460), and the Adam Walsh Child Protection and Safety Act of 2006
				(Public Law 109–248; 120 Stat. 587).
							(4)Application
				processing
								(A)In
				generalThe Attorney General shall establish the process by which
				a covered entity or a covered individual in a State without a qualified State
				program may obtain a State and national criminal history background
				check.
								(B)Challenge to
				completeness of recordA covered individual may challenge the
				completeness of any information in the criminal history record of the
				individual by contacting the Federal Bureau of Investigations under the
				procedure set out in section 16.34 of title 28, Code of Federal Regulations, or
				any successor thereto.
								(5)Participation
				in programThe Attorney General or designee shall determine
				whether an entity is a covered entity.
							(6)Privacy of
				information
								(A)In
				generalAny entity authorized to receive or transmit fingerprints
				or criminal history records under this section—
									(i)shall use the
				fingerprints, criminal history records, or information in the criminal history
				records only for the purposes specifically set forth in this section;
				and
									(ii)shall maintain
				adequate security measures to ensure the confidentiality of the fingerprints,
				the criminal history records, and the information in the criminal history
				records.
									(B)Retention of
				fingerprints by the FBIIn accordance with State or Federal
				procedures, for the purpose of providing fingerprint verification, criminal
				investigation or subsequent hit notification services, or for the retention of
				criminal history, the Federal Bureau of Investigation may retain any
				fingerprints submitted to the Federal Bureau of Investigation under this
				section.
								(7)Rule of
				constructionNothing in this subsection shall be construed to
				change or replace any background check program authorized by Federal or State
				law on the day before the date of enactment of the
				Child Protection Improvements and Electronic
				Life and Safety Security Systems Act of
				2013.
							.
			
